ON MOTION FOR REHEARING

PER CURIAM.
We deny appellant’s motion for rehearing. However, we certify to the supreme court that our holding as to the window of opportunity to challenge Chapter 95-182, Laws of Florida on single subject grounds, as announced in Salters v. State, 731 So.2d 826 (Fla. 4th DCA 1999), rev. granted, 749 So.2d 503 (Fla. 1999), conflicts with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), rev. granted, 111 So.2d 538 (Fla.1998). See State v. Thompson, 750 So.2d 643 (Fla.1999)(declining to rule on the applicable window period for challenging Chapter 95-182, Laws of Florida on single subject rule grounds).
GUNTHER, SHAHOOD and TAYLOR, JJ., concur.